--------------------------------------------------------------------------------

Exhibit 10.1
 
Page 1 of 14
 
Turning Point Brands, Inc.
5201 Interchange Way
Louisville, KY 40229


March 13, 2018


Robert M. Lavan
900 Matisse Drive
Fort Worth, TX 76107


Dear Mr. Lavan:


As discussed, Turning Point Brands, Inc., together with any successor thereto
(“Turning Point” and, together with its applicable employing subsidiaries, the
“Company”), agrees to retain your services on the terms, provisions and
conditions set forth in this employment letter (this “Agreement”). If you find
these terms, provisions and conditions acceptable, please sign this Agreement
where indicated and return it to me as soon as possible. It will become
effective on the date of your signature hereto (the “Effective Date”). As of the
Effective Date, this Agreement shall supersede and replace, in its entirety, any
prior agreement by and between you and Turning Point and any of its subsidiaries
(the “Prior Agreement”), and you shall no longer have any rights or benefits
thereunder.


Position: Unless and until changed by the Company, your job position and title
will be Senior Vice President and Chief Financial Officer of the Company,
reporting to the Chief Executive Officer of the Company.


Duration of Employment: You will be employed by the Company for an initial term
of one year, commencing on the Effective Date and ending on the one-year
anniversary of the Effective Date (the “Initial Term”), and your employment
period will be automatically renewed at the expiration of the Initial Term, or
upon the applicable anniversary thereof, whichever applicable, unless either you
or the Company provides the other with a written notice of non-renewal at least
60 days prior to the applicable expiration date (the Initial Term and any
renewal period(s) together, the “Term”).


Location of Employment: You will be employed by the Company based out of
Louisville, Kentucky.


Salary: Your annual base compensation (“Salary”) will be $350,000, per calendar
year, unless adjusted by the Board of Directors of Turning Point (the “Board”)
in its sole discretion. Salary will be disbursed in periodic installments
throughout the year in accordance with the Company’s regular payroll cycle and
policies.


Annual Bonus: You may be eligible to earn an annual bonus pursuant to the terms
and conditions of the Company’s annual bonus award program as may be in effect
from time to time. Eligibility for any annual bonus will be based on your
achievement of designated performance metrics as set forth in the Company’s
annual bonus award program. Such eligibility and the amount, if any, of the
annual bonus shall be determined by the Board in its sole discretion and, to the
extent permitted by the bonus award program and applicable law, paid at your
choice in cash or stock options of equivalent value, with such value determined
on the option grant date using and applying the same accounting principles,
practices, procedures, policies and methods used and applied by the Company and
its subsidiaries in the preparation of the audited financial statements as of
and for the most recently completed fiscal year.


Compensation Review: The Board intends to review your compensation on an annual
basis, with the first such review to occur in or around March 2019.


Annual Paid Vacation Allowance: Three weeks, subject to the terms and conditions
herein and in the Company’s vacation policies as in effect from time to time.


Severance Benefits Period: A period of 12 months following a termination of your
employment with the Company and its subsidiaries by the Company without Cause or
resignation of your employment with the Company and its subsidiaries by you for
Good Reason, other than in the event of a Change of Control or if such severance
occurs within 12 months after the Effective Date. If you resign for Good Reason
or are terminated by the Company without Cause within one year following a
Change of Control or within 12 months following the Effective Date, the
Severance Benefits Period shall be a period of 24 months following such
termination of employment.


Restricted Period: The Term plus an additional 12 months following any
Separation, unless such Separation triggers a Severance Benefit Period of 24
months, in which case the Restricted Period shall continue for 24 months
following the Term.
 

--------------------------------------------------------------------------------

Page 2 of 14
Additional Benefits: You will be entitled to participate in the medical, dental
and 401(k) savings benefit plans offered to the Company’s employees pursuant to
the terms and conditions of each such benefit plan in effect from time to time,
which may be authorized, amended or discontinued by the Company in its sole
discretion. The Company will provide a description of the group benefit programs
and enrollment forms.


Additional Terms and Conditions


1. Your Representations: You represent that you are eligible to accept and
continue employment, and that you have not previously been, are not currently
and will not be subject to any agreement or obligation which would bar or limit
your ability to perform your duties and responsibilities with the Company. You
also represent that all information you have submitted to the Company as part of
any application process and your prior employment with the Company, including
without limitation your resume, application for employment and employment
records, is true and complete.


2. Duties and Responsibilities: You will be responsible for carrying out all
duties and responsibilities associated with your Position, as set forth in a
separate Job Description or similarly styled document provided to you, and as
otherwise directed by the Company, which may include travel as necessary
consistent with your prior employment with the Company. Additional
responsibilities and necessary travel may be added, or your Position changed, at
the Board’s sole discretion, from time to time, without written modification of
this Agreement. You will be subject to, and agree to abide by, such rules,
policies and procedures as the Company maintains (including, but not limited to,
the Turning Point Brands, Inc. Code of Business Conduct and Ethics (as amended
from time to time, the “Code of Conduct and Ethics”)) or may from time to time
establish with respect to executives, employees in general, standard operating
procedures, business operations, etc.


3. Use of Vacation: Your Annual Paid Vacation Allowance may be used at any time,
subject to the Company’s policies regarding vacations. Vacation days will not
carry over from one year to the next, and no compensation will be paid for
unused vacation (except as may be required by law upon separation from
employment).


4. Separation from Employment: You will, upon separation from employment with
the Company and its subsidiaries for any reason (such as termination,
resignation, death or disability) (each, a “Separation”), receive such salary
and other benefits as have accrued as of the date and time of Separation, and as
may otherwise be required by law, as well as such Salary, bonuses and benefits
as may be due and owing under this Agreement. Notwithstanding the forgoing, in
the event that the Company determines in good faith that your Separation is not
considered a “separation from service” under Treasury Regulation § 1.409A-1(h)
because (a) you have not separated but have changed status to a part time
employee, consultant or independent contractor performing more than 20% of the
average level of bona fide services (whether as an employee, consultant or
independent contractor) you performed over the immediately preceding 36-month
period, or (b) you are continuing employment with another entity that is
considered a single entity with the Company (“Employer Group”) under Section
414(b) or (c) of the Internal Revenue Code of 1986, as amended (the “Code”), any
Severance Benefits to which you may be entitled under other provisions of this
Agreement shall begin immediately when your status changes such that the Company
determines that you have “separated from service” under Treasury Regulation §
1.409A-1 (h). For this purpose, service performed as an employee or as an
independent contractor is counted, except that service as a member of the board
of directors of a member of the Employer Group is not counted unless termination
benefits under this Agreement are aggregated for purposes of Section 409A of the
Code with benefits under any other Employer Group plan or agreement in which you
also participate as a director.


Notwithstanding any provisions of this Agreement to the contrary, if you are a
“specified employee” (within the meaning of Section 409A of the Code and
determined pursuant to procedures adopted by the Company) at the time of your
separation from service and if any portion of the payments or benefits to be
received by you upon separation from service would be considered deferred
compensation under Section 409A of the Code, amounts that would otherwise be
payable pursuant to this Agreement during the six-month period immediately
following your separation from service shall instead be paid or made available,
with interest at the Wall Street Journal prime rate as of the date of separation
from service, on the earlier of (i) the first business day of the seventh month
following the date of your separation from service or (ii) your death.


4.1 Resignation: You may resign at any time for any reason. In such event, the
Company may, in the Board’s sole discretion, choose to relieve you of your
duties prior to the expiration of the notice period and pay you two weeks’
compensation or your notice period, whichever is shorter. If you resign (other
than for Good Reason), you shall not be entitled to receive the Severance
Benefits. If you resign for Good Reason, you shall be entitled to receive all
Severance Benefits, provided that you have executed and delivered a Release and
Severance Agreement in the form of Exhibit A attached hereto (as may be modified
by the Company due to subsequent changes in the law), and all applicable
revocation periods relating to the release expire, within 55 days following the
date of such termination of employment.
 

--------------------------------------------------------------------------------

Page 3 of 14


4.2 Good Reason: As used herein, the term “Good Reason” means any of the
following without your consent: (i) a material diminution in your duties,
position, authorities or responsibilities; (ii) the failure by the Company to
pay or provide to you, within 30 days after receipt of a written demand
therefor, any material amount of compensation or expense reimbursement or any
benefit which is due, owing and payable pursuant to the terms hereof or of any
applicable plan, program, arrangement or policy; (iii) a reduction in your
Salary, other than a reduction generally applicable to similarly situated
executives of the Company; (iv) a material reduction in your employee benefits,
other than a reduction generally applicable to similarly situated executives of
the Company; (v) the breach in any material respect by the Company of any of its
other obligations or agreements set forth herein; (vi) the Company requires you
to be based at any office or location more than 50 miles from the Location of
Employment, or (vii) the Company gives notice that it does not wish to renew
this Agreement upon expiration of the Term. A termination for Good Reason shall
not occur unless: (x) you provide the Company with a written notice detailing
the specific circumstances alleged to constitute Good Reason within 90 days
after the first occurrence of such circumstances, (y) the Company fails to cure
such Good Reason event(s) within 30 days following receipt of such notice to
cure such circumstances in all material respects, and (z) following the
Company’s failure to cure during the 30 day cure period, you terminate
employment no later than 90 days after the expiration of such period.


4.3 Change of Control: As used herein, the term “Change of Control” shall mean:


(a) any sale, lease, exchange or other disposition (in one transaction or a
series of related transactions) of all or substantially all of the assets of
Turning Point, other than a transaction or series of transactions in which the
transferee is controlled by the Management Group; a majority of the Board shall
consist of Persons who are not Continuing Directors, as the case may be; or


(b)(i) any Person or group of related Persons (other than the Management Group),
for purposes of Section 13(d) of the Exchange Act, becomes the beneficial owner
of the power, directly or indirectly, to vote or direct the voting of securities
having more than fifty percent (50%) of the ordinary voting power for the
election of directors of Turning Point or (ii) any Person, together with its
Affiliates, becomes the owner, directly or indirectly, of more than sixty-six
and two-thirds percent (66 2/3%) of the economic interests of Turning Point.


For the avoidance of doubt, the consummation of the transactions contemplated in
connection with the IPO will not constitute a Change of Control.


“Affiliate” shall mean, with respect to a Person, any entity (i) that, directly
or indirectly, is controlled by, controls or is under common control with, the
Person or (ii) in which the Person has a significant equity interest.


“Continuing Director” means, as of any date of determination, any Person who (a)
was a member of the Board on the Effective Date or (b) was nominated for
election or elected to the Board with the affirmative vote of a majority of the
Continuing Directors who were members of such Board at the time of such
nomination or election (other than as a result of any actual or threatened proxy
contest).


“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.


“Management Group” shall mean one or more of the members of the senior executive
management of Turning Point on the Effective Date.


“Person” shall mean any individual, corporation, partnership, association,
limited liability company, joint-stock company, trust, unincorporated
organization, government, political subdivision or other entity.


4.4 Death or Disability: The employment relationship will be severed, and this
Agreement terminated, upon your death or disability. For purposes of this
Agreement, you will be considered “disabled” if you are so considered under any
applicable disability insurance policy maintained by the Company, or if no such
disability insurance policy is in effect, on the date that a physician mutually
agreed to by the parties determines that you are or will be unable by reason of
illness, accident or other physical or mental condition to perform your duties
for a continuous period of 120 days, or for a period of more than 120 days in
any 12 month period, and that there is no objectively reasonable accommodation
that would allow you to perform your duties.


In the event of the termination of your employment due to death or disability,
notwithstanding anything to the contrary in this Agreement, the Company will pay
a lump sum payment to you in amount equal to the cost of COBRA coverage for
continued medical coverage for you (except in the event of death) and your
dependents for six months, payable on the 60th day following the date of such
termination of employment. Moreover, you may be eligible for disability benefits
under the Company’s disability benefits plan in accordance with the terms of
such plan, if any, in effect at such time.
 

--------------------------------------------------------------------------------

Page 4 of 14


4.5 Termination Without Cause: The Company may terminate this Agreement and your
employment hereunder without your consent, for no stated reason, or for a stated
reason but without Cause, with or without notice. If you are terminated by the
Company without Cause (as defined below), you shall be entitled to receive the
Severance Benefits, provided that you have executed and delivered a Release and
Severance Agreement in the form of Exhibit A attached hereto (as may be modified
by the Company due to subsequent changes in law), and all applicable revocation
periods relating to the release expire, within 55 days following the date of
such Separation.


4.6 Termination for Cause: Your employment with the Company may be terminated by
the Company, and without your consent, for Cause at any time, with or without
notice. You shall not be entitled to receive the Severance Benefits if you are
terminated for, or later are determined to have failed to comply with this
Agreement for, any one or more of the following reasons (“Cause”):



·
Your failure to render required or expected services in accordance with your Job
Description or Position after being provided at least 10 days’ prior written
notice of your failure to render such services;




·
You are in breach of any of the terms and conditions of this Agreement, if not
cured within 10 days after written notice thereof;




·
Insubordination, consisting of your continued failure to take specific action
that is material to the operation of the Company and within your individual
control and consistent with your Position, duties and responsibilities, after
being provided at least 10 days’ prior written notice of your failure to take
for such action, provided that you have not, in good faith, objected to such
action as either a breach of your fiduciary duties, or on legal grounds;




·
Your material breach of any other agreement between you and the Employer Group
if not cured within 10 days after written notice thereof, or any material
violation of any rule, policy, procedure or other requirement of the Company;




·
Your commission of an act of fraud, embezzlement or similar dishonest act
against any member of the Employer Group or any customer, client or business
associate of any member of the Employer Group;




·
Your conviction for any felony or crime of dishonesty (as determined by a court
of competent jurisdiction, and which is not subject to further appeal);




·
Any egregious or unwarranted conduct by you that materially discredits any
member of the Employer Group or is materially detrimental to the reputation or
standing of any member of the Employer Group; or




·
Willful misconduct that is demonstrably deliberate on your part, or gross
negligence.



5. Severance Benefits: The Severance Benefits payable in certain Separation
circumstances as provided herein shall consist of all of the following:


5.1 Severance Compensation: Continuation of your then current Salary (or, in the
case of a Good Reason termination due to a reduction in Salary, at the Salary in
effect immediately prior to such reduction) during the Severance Benefits Period
(“Severance Pay”). Any Severance Pay will be paid to you incrementally, in
accordance with the Company’s regular payroll cycle, with the first such payment
beginning on the 60th day following your Separation, and the first such payment
will include all accrued amounts during the 60-day period from your Separation
date until the 60th day following your Separation date. You will also receive a
severance bonus equal to the average of the annual cash bonuses received by you
for the 24 months prior to your Separation (“Severance Bonus”). In the event of
the termination of your employment by the Company without Cause or resignation
by you for Good Reason within one year following a Change of Control or within
12 months following the Effective Date, your Severance Bonus shall instead be
equal to two times the average of the annual cash bonuses received by you for
the 24 months prior to your Separation. Any Severance Bonus will be paid in two
equal installments – the first installment on the later of (i) when all other
Company annual bonuses, if awarded, are next paid, or, if not awarded, when such
bonuses would have next been paid in April of the year following the year of
services, and (ii) the 60th day following your Separation, and the second
installment at the end of the Restricted Period. Severance Pay and Severance
Bonus payment timing shall also be subject to the “specified employee” delay in
paragraph 4 above for any portion of such amounts that are subject to Section
409A of the Code. Normal payroll taxes and deductions will be withheld from any
Severance Pay and Severance Bonus payments.
 

--------------------------------------------------------------------------------

Page 5 of 14


5.2 Health Benefits Stipend and Access: The Company will pay a lump sum payment
to you in amount equal to the cost of COBRA coverage for continued medical
coverage for you and your dependents for 12 months, payable on the 60th day
following the date of your Separation, and, to the extent determined by the
Company to be permitted by the applicable plans and applicable laws (without the
imposition of any excise taxes or other penalties), allow you access to group
health coverage at the COBRA premium rate payable by you on an after-tax basis,
during the Severance Benefit Period, plus the period of actual COBRA coverage to
begin at the end of the Severance Benefit Period.


5.3 Other Additional Benefits: All additional benefits and stock incentive
rights (if any) will cease and expire upon Separation, unless otherwise provided
in this Agreement or by the separate written terms of those benefits.


5.4 280G Cap: Notwithstanding any other provisions in this Agreement, in the
event that any payment or benefit received or to be received by you (including
any payment or benefit received in connection with a Change of Control or the
termination of your employment related to such a Change of Control, whether
pursuant to the terms of this Agreement or any other plan, program, arrangement
or agreement) (all such payments and benefits, together, the “Total Payments”)
would be subject (in whole or part), to any excise tax imposed under Section
4999 of the Code, or any successor provision thereto (the “Excise Tax”), then,
after taking into account any reduction in the Total Payments provided by reason
of Section 280G of the Code in such other plan, program, arrangement or
agreement, the Company will reduce the Total Payments to the extent necessary so
that no portion of the Total Payments is subject to the Excise Tax (but in no
event to less than zero); provided, however, that the Total Payments will only
be reduced if the net amount of such Total Payments, as so reduced (and after
subtracting the net amount of federal, state, municipal and local income and
employment taxes on such reduced Total Payments and after taking into account
the phase out of itemized deductions and personal exemptions attributable to
such reduced Total Payments), is greater than or equal to the net amount of such
Total Payments without such reduction (but after subtracting the net amount of
federal, state, municipal and local income and employment taxes on such Total
Payments and the amount of Excise Tax to which you would be subject in respect
of such unreduced Total Payments and after taking into account the phase out of
itemized deductions and personal exemptions attributable to such unreduced Total
Payments).


In the case of a reduction in the Total Payments, the Total Payments will be
reduced in the following order: (i) payments that are payable in cash that are
valued at full value under Treasury Regulation § 1.280G-1, Q&A 24(a) will be
reduced (if necessary, to zero), with amounts that are payable last reduced
first; (ii) payments and benefits due in respect of any equity valued at full
value under Treasury Regulation § 1.280G-1, Q&A 24(a), with the highest values
reduced first (as such values are determined under Treasury Regulation Section
1.280G-1, Q&A 24), will next be reduced; (iii) payments that are payable in cash
that are valued at less than full value under Treasury Regulation § 1.280G-1,
Q&A 24, with amounts that are payable last reduced first, will next be reduced;
(iv) payments and benefits due in respect of any equity valued at less than full
value under Treasury Regulation § 1.280G-1, Q&A 24, with the highest values
reduced first (as such values are determined under Treasury Regulation Section
1.280G-1, Q&A 24), will next be reduced; and (v) all other non-cash benefits not
otherwise described in clauses (ii) or (iv) will be next reduced pro-rata. Any
reductions made pursuant to each of clauses (i)-(v) above will be made in the
following manner: first, a pro-rata reduction of cash payment and payments and
benefits due in respect of any equity not subject to Section 409A of the Code,
and second, a pro-rata reduction of cash payments and payments and benefits due
in respect of any equity subject to Section 409A of the Code as deferred
compensation.


For purposes of determining whether and the extent to which the Total Payments
will be subject to the Excise Tax: (i) no portion of the Total Payments the
receipt or enjoyment of which you shall have waived at such time and in such
manner as not to constitute a “payment” within the meaning of Section 280G(b) of
the Code will be taken into account; (ii) no portion of the Total Payments will
be taken into account which, in the opinion of a nationally recognized tax
counsel (“Tax Counsel”) selected by the Company and reasonably acceptable to you
and the accounting firm which was, immediately prior to the change in control,
the Company’s independent auditor (the “Auditor"), does not constitute a
“parachute payment” within the meaning of Section 280G(b)(2) of the Code
(including by reason of Section 280G(b)(4) (A) of the Code) and, in calculating
the Excise Tax, no portion of such Total Payments will be taken into account
which, in the opinion of Tax Counsel, constitutes reasonable compensation for
services actually rendered, within the meaning of Section 280G(b)(4)(B) of the
Code, in excess of the “base amount” (as set forth in Section 280G(b)(3) of the
Code) that is allocable to such reasonable compensation; and (iii) the value of
any non-cash benefit or any deferred payment or benefit included in the Total
Payments will be determined by the Auditor in accordance with the principles of
Sections 280G(d) (3) and (4) of the Code.


At the time that payments are made under this Agreement, the Company will
provide you with a written statement setting forth the manner in which such
payments were calculated and the basis for such calculations, including but not
limited to, any opinions or other advice the Company received from Tax Counsel,
the Auditor, or other advisors or consultants (and any such opinions or advice
which are in writing will be attached to the statement). If you object to the
Company’s calculations, the Company will pay to you such portion of the Total
Payments (up to 100% thereof) as you determine is necessary to result in the
proper application of this subsection. All determinations required by this
subsection (or requested by either you or the Company in connection with this
subsection) will be at the expense of the Company. The fact that your right to
payments or benefits may be reduced by reason of the limitations contained in
this subsection will not of itself limit or otherwise affect any other rights
you have under this Agreement.
 

--------------------------------------------------------------------------------

Page 6 of 14


If you receive reduced payments and benefits by reason of this subsection and it
is established pursuant to a determination of a court of competent jurisdiction
which is not subject to review or as to which the time to appeal has expired, or
pursuant to an Internal Revenue Service proceeding, that you could have received
a greater amount without resulting in any Excise Tax, then the Company shall
thereafter pay you the aggregate additional amount which could have been paid
without resulting in any Excise Tax as soon as reasonably practicable.


5.5 Resignations: Following the termination of your employment for any reason,
if and to the extent requested by the Board, you hereby agree to resign from all
fiduciary positions (including as trustee) and all other offices and positions
you hold as of the date of such termination; provided, however, that if you fail
to tender your resignation after the Board has made such request, then you will
be deemed to have resigned from such offices and positions.


6. Indemnification: The Company shall, to the fullest extent to which it is
empowered to do so by applicable law, defend, indemnify and hold you harmless
from and against all claims, demands, lawsuits, liabilities, losses, damages,
penalties, fines, costs and expense (including, but not limited to, reasonable
related attorneys’ fees) arising from any actual, threatened, pending or
completed action, suit or proceeding, whether civil, criminal, administrative,
investigative or otherwise, to which you are or are threatened to be made a
party by reason of your services as an officer and/or director of the Company.


7. Non-Disclosure; Non-Use: You agree not to disclose, give, sell or otherwise
divulge the “Confidential Information” (as defined in the Code of Conduct and
Ethics) to any other person or entity at any time without the Company’s prior
written consent. You further agree not to (i) use any of the Confidential
Information for your own account for or for the account of any other person or
entity or (ii) use or retain, without the Company’s prior written consent, any
figures, calculations, letters, papers, drawings, computer printouts, computer
discs or tapes, or copies thereof or other Confidential Information of any type
or description pertaining to the Company, except in furtherance of the Company’s
interests.


You further agree that, upon your Separation, that you will (i) return physical
copies of the Company’s information and Confidential Information in your
possession, under your control or removed from the Company’s premises by you or
under your direction, (ii) destroy all electronic copies of the Company’s
information and Confidential Information in your possession, under your control
or which was copied or removed from the Company’s premises or equipment by you
or under your direction and (iii) return all Company property in your possession
or under your control, including without limitation the following: Company
computers, Blackberry or other mobile devices, cellular telephones, Company
automobiles and keys and access cards to Company property.


In the event that you are legally compelled by regulatory or legal process to
disclose the Confidential Information, the foregoing confidentiality obligations
shall not apply to you with respect to such information, provided that you have
given the Company prompt prior written notice of such compulsion, cooperate with
the Company in connection with any of its efforts to prevent or limit the scope
of such disclosure and, following completion of such efforts, you only disclose
such information as required under such regulatory or legal process then
applicable to you.


Nothing in this paragraph 7, or in the remainder of this Agreement, shall
prohibit you from filing a charge with any government agency, including the U.S.
Equal Employment Opportunity Commission or any similar state or local fair
employment practices agency, or from talking to or cooperating in any government
investigation by the U.S. Equal Employment Opportunity Commission, any similar
state or local fair employment practices agency, or the Securities and Exchange
Commission, and no notice to the Company is required under these circumstances.


8. Non-Competition: You acknowledge and agree that, during the course of
employment with the Company, you may: (i) receive significant training in, and
generate and use, the Company’s good will and experience; (ii) be exposed to
confidential aspects of the Company’s business and have access to and became
familiar with Confidential Information, and (iii) perform services for the
Company that are special, unique, extraordinary and intellectual in
character—none of which is commonly known or readily accessible to the public
and any of which place or placed you in a position of confidence and trust with
the customers, potential customers, vendors, employees of the Company and other
persons, the loss of which cannot adequately be compensated by damages in an
action at law.


You acknowledge and agree that the Company desires to enter into this Agreement
to, in part, protect the Company’s vital interest in maintaining its
Confidential Information, protect the Company’s investment in your training and
development, protect the Company’s business and good will, and avoid Competition
(as defined below) with you or any other person or entity with which you are
employed or affiliated for a time certain following your Separation. For
purposes of this Agreement, “Competition” means engaging in, aiding, assisting,
owning, or controlling (whether as a shareholder, principal, partner, employee,
trustee, officer, director agent, independent contractor, or otherwise) any
interest greater than two percent (2%) in any firm, corporation, business, or
other entity which is (or with any other person(s) who are) engaged in
competition with the Company in any line of business which, at the time of your
Separation (or within three months following your Separation), comprised fifteen
percent (15%) or more of the Company’s gross sales revenues.
 

--------------------------------------------------------------------------------

Page 7 of 14


For purposes of this Agreement, the “Restricted Area” shall be the entire United
States of America.


You agree that, during the Restricted Period, you will not, directly or
indirectly, alone or with others, engage in Competition with the Company, its
successors or assigns or any purchaser of all or substantially all of Company’s
assets within your Restricted Area.


You acknowledge having carefully read and considered the non-competition
provisions of this Agreement and, having done so, agree that the covenants and
restrictions contained herein are, taken as a whole, fair and reasonable in
their duration, geographic scope and scope of restricted activities, do not
unduly restrict your ability to obtain or maintain a livelihood and are
necessary to protect the Company’s good will, trade secrets, Confidential
Information and business interests. You expressly agree not to raise any issue
disputing the reasonableness of the: (i) geographic scope, (ii) type of
employment or line of business or (iii) duration of any such covenants in any
proceeding to enforce such covenants and restrictions.


9. No Solicitation, No Interference and No Hire Covenants: You agree that,
during the Restricted Period, you will not, directly or indirectly: (i) solicit
or encourage any employee or other service provider of the Company or its
subsidiaries to leave such employment or service; (ii) interfere with the
relationship between the Company and any of its employees or service providers;
or (iii) hire any person who, within the six (6) month period preceding such
hiring, was employed by, or providing services to, the Company or its
subsidiaries.


10. Mutual Nondisparagement: You agree that following the termination of your
employment for any reason, you shall not publicly make any negative,
disparaging, detrimental or derogatory remarks or statements (written, oral,
telephonic, electronic, or by any other method) about the Company or its
subsidiaries or any of their respective owners, partners, managers, directors,
officers, employees or agents, including, without limitation, any remarks or
statements that could be reasonably expected to adversely affect in a material
manner (i) the conduct of the Company’s or its subsidiaries’ businesses or (ii)
the business reputation or relationships of the Company or its subsidiaries
and/or any of their past or present officers, directors, agents, employees,
attorneys, successors and assigns, in each case, except to the extent required
by law or legal process. Similarly, following termination of your employment for
any reason, neither the Company’s officers in their official capacity, nor the
members of the Board, shall make any such statements about you.


Nothing in this paragraph 10, or in the remainder of this Agreement, shall
prohibit you from filing a charge with a government agency, including the U.S.
Equal Employment Opportunity Commission or any similar state or local fair
employment practices agency, or from talking to or cooperating in any
investigation by with the U.S. Equal Employment Opportunity Commission, any
similar state or local fair employment practices agency, or the Securities and
Exchange Commission, and no notice to the Company is required under these
circumstances.


11. Intellectual Property: You agree that all patentable inventions,
discoveries, and trade secrets, whether or not patented, and whether or not
reduced to practice, and all copyright interests that are or have been conceived
or developed during your employment with the Company, either alone or jointly
with others, if on the Company’s time, using the Company’s facilities,
specifically relating to the Company, or to the Company’s business are done as
“works made for hire” for the Company, and you hereby assign to the Company all
right, title, and interest in all such intellectual property. You agree that the
Company shall be the sole owner of all domestic and foreign patents, trademarks,
trade names, service marks, domain names and other rights pertaining thereto
related to such intellectual property, and further agree to execute all
documents consistent therewith that the Company reasonably determines to be
necessary or convenient for use in applying for, prosecuting, perfecting, or
enforcing patents or other intellectual property rights, including the execution
of any assignments, patent applications, or other documents that the Company may
reasonably request. Upon your failure to do so within 10 business days following
the Company’s written request, you hereby irrevocably appoint the Company as
your true and lawful attorney-in-fact with full power of delegation and
substitution to execute, deliver, file and record, and on your behalf and in the
Company’s name, such documents consistent with this Agreement. This provision is
intended to apply only to the extent permitted by applicable law.


12. Arbitration: Any dispute, claim or controversy arising out of or relating to
this Agreement, including without limitation any dispute, claim or controversy
concerning validity, enforceability, breach or termination hereof), shall be
finally settled through arbitration under the rules of the American Arbitration
Association for arbitration of employment disputes, such arbitration to be
conducted in Jefferson County, Kentucky. Each party will be entitled to present
evidence and argument to the arbitrator(s). The arbitrator(s) will have the
right only to interpret and apply the provisions of this Agreement and may not
change any of its provisions, except as expressly provided herein. The
arbitrator(s) will permit reasonable pre-hearing discovery of facts, to the
extent necessary to establish a claim or a defense to a claim, subject to
supervision by the arbitrator(s). In addition, the Company shall propose a
reasonable set of rules to guide any such arbitration proceedings. Such rules
shall be designed to lead to a prompt and just result without undue delay or
expense, but will not be unduly prejudicial to either party. The determination
of the arbitrator(s) will be conclusive and binding upon the parties and
judgment upon the same may be entered in any court having jurisdiction thereof.
The arbitrator(s) will give written notice to the parties stating the
arbitrator’s determination, and will furnish to each party a signed copy of such
determination. The expenses of arbitration will be borne by the Company, unless
the arbitrator(s) determine that you have materially failed to succeed in any
claim, in which case the arbitrator(s) may equitably determine, consistent with
the application of state or federal law, to apportion some of the fees and
expenses to you, not to exceed the maximum permitted by law. Each party shall
bear its own costs and expenses of counsel, unless the arbitrator(s) determine
that the Company has material liability to you hereunder, in which event the
arbitrator(s) may equitably determine that your reasonable counsel fees shall be
paid by the Company. Any arbitration hereunder shall be governed by and
construed in accordance with the substantive laws of the State of Kentucky and,
where applicable, federal law, without giving effect to the conflict of laws
principles of such State.
 

--------------------------------------------------------------------------------

Page 8 of 14


13. Section 409A of the Code: To the extent that Section 409A of the Code is
applicable to any provisions of this Agreement, it is the intent of the parties
that such provisions comply with Section 409A of the Code and related
regulations, and this Agreement shall be so construed.


Any reimbursements by the Company to you of any eligible expenses under this
Agreement that are not excludable from your income for Federal income tax
purposes (the “Taxable Reimbursements”) shall be made by no later than the
earlier of the date on which they would be paid under the Company’s normal
policies and the last day of the calendar year following the year in which the
expense was incurred. The amount of any Taxable Reimbursements, and the value of
any in-kind benefits to be provided to you, during any calendar year shall not
affect the expenses eligible for reimbursement, or in-kind benefits to be
provided, in any other calendar year (except for any life-term or other
aggregate limitation applicable to medical expenses). The right to Taxable
Reimbursement, or in-kind benefits, shall not be subject to liquidation or
exchange for another benefit.


14. Choice of Law: This Agreement shall in all respects be interpreted, enforced
and governed by the laws of the State of Kentucky, without giving effect to
conflict of laws principles of such State. The language of all parts of this
Agreement shall in all cases be interpreted as a whole, according to its fair
meaning, and not strictly for or against any of the parties.


15. Choice of Forum: Subject to paragraph 12 above, you consent to the exclusive
jurisdiction of courts located in the State of Kentucky.


16. Equitable Remedies: Notwithstanding any other provisions of this Agreement
to the contrary, the Company will not be required to seek or participate in
arbitration regarding any actual or threatened breach by you of the
Non-Disclosure, Non-Competition, No Solicitation, No Interference and No Hire
covenants contained in this Agreement or any other covenant under this Agreement
for which equitable relief may be sought. You agree that the Company will suffer
irreparable harm for any such breach or threatened breach and that the Company
may not be adequately compensated by damages, and that, in addition to all other
remedies, the Company shall be entitled to injunctive relief and specific
performance and to pursue such remedies in a court of competent jurisdiction in
the State of Kentucky and no arbitrator may make any ruling inconsistent with
the findings or rulings of such court. You agree to waive any argument of lack
of personal jurisdiction or forum non-convenience with respect to the pursuit of
such injunctive relief and specific performance arising out of or relating to
this Agreement.


17. Remedies Cumulative: You agree that nothing herein stated shall be construed
as prohibiting the Company from pursuing any and all other remedies that may be
available to the Company at law, in equity, by contract or otherwise in
connection with such violation or threatened violation, including without
limitation the recovery of monetary damages from you, all of which shall be
cumulative to the fullest extent permissible under applicable laws.


18. Insurance and Corporate Document Protections: Nothing in this Agreement
shall be deemed to preclude you from receiving any of the benefits or
protections, including without limitation representation, available to you
following any Separation under (a) any officers and directors insurance policy
maintained by the Company which provides coverage during your employment by the
Company as an officer or director of the Company or (b) the Company’s bylaws,
Certificate of Incorporation or under applicable law. Any such benefits and
protections shall or shall not be provided solely in accordance with the terms
and conditions of any such policies, documents and applicable law. The Company
covenants to maintain, even after your Separation, its officers and directors
insurance policy as in effect as of your Separation from the Company or another
officers and directors policy that provides equivalent or greater benefits and
protections to you.
 

--------------------------------------------------------------------------------

Page 9 of 14


19. Entire Agreement: Other than agreements concerning equity incentive programs
and the Code of Conduct and Ethics, this Agreement constitutes and sets forth
the entire agreement between you and the Company with respect to the subject
matter contained herein and supersedes any and all prior and contemporaneous
oral or written agreements or understandings between the parties, including,
without limitation, the Prior Agreement. You acknowledge and agree that no
representation, promise, inducement or statement of intention has been made by
the Company that is not expressly set forth in this Agreement. No party hereto
shall be bound by, or liable for, any alleged representation, promise,
inducement or statement of intention not expressly set forth in this Agreement.
This Agreement cannot be amended, modified or supplemented in any respect,
except by a subsequent written agreement signed by all parties hereto.


20. Binding Effect: This Agreement shall be binding upon and inure to the
benefit of you and your heirs and the Company and its legal representatives,
parent, successors and assigns.


21. No Waiver: No action or inaction by either party shall be taken as a waiver
of its right to insist that the other party abide by the obligations under this
Agreement, unless such waiver is in writing, expressly waives such rights and is
signed by legal counsel for the party making such waiver.


22. Severability: The parties hereby agree that (a) the provisions of this
Agreement will be severable in the event that for any reason whatsoever any of
the provisions hereof are invalid, void or otherwise unenforceable, (b) any such
invalid, void or otherwise unenforceable provisions will be replaced by other
provisions which are as similar as possible in terms to such invalid, void or
otherwise unenforceable provisions but are valid and enforceable, and (c) the
remaining provisions will remain valid and enforceable to the fullest extent
permitted by applicable law.


23. Survival: Any provision contained in this Agreement, which by its nature or
terms survives the Term or the Restricted Period (including but not limited to
of the Non-Disclosure, Non-Competition, No Solicitation, No Interference and No
Hire covenants), shall survive the Term and the Restricted Period and continue
to be binding.


I trust that this adequately outlines the Company’s offer and our discussions.
If, however, you have any questions or concerns, please do not hesitate to call
me.
 

--------------------------------------------------------------------------------

Page 10 of 14


We are pleased to offer you this position and look forward to a long and
mutually rewarding employment relationship.


Sincerely,


/s/ Lawrence Wexler
 
Larry Wexler
 



I agree to the terms and conditions of the employment offer set forth above.


Sincerely,


/s/ Robert M. Lavan
 
3/13/18
 
Your Signature
 
Date
 

 

--------------------------------------------------------------------------------

Page 11 of 14


EXHIBIT A


FORM OF


RELEASE AND SEVERANCE AGREMENT


This Release and Severance Agreement (this “Release”) is entered into by and
between [___________________] (“Employee”) and Turning Point Brands, Inc.
(“Turning Point” and, collectively with its parent(s), subsidiary(ies), and all
other related companies, the “Company”). Employee and Turning Point are referred
to herein as the “Parties.”


RECITALS



A.
Employee and Turning Point are parties to an Employment Letter, dated as of
[____________________, 2018] (the “Employment Agreement”), which provides for
severance after termination in certain circumstances, conditioned upon Employee
first signing a general release of claims following termination of Employee’s
employment, which release becomes irrevocable in accordance with its terms.




B.
This Release is the contemplated release of claims under the Employment
Agreement, and Employee has had notice of this Release since the Employment
Agreement was executed, it being annexed thereto (the “Presentation Date”).




C.
Employee’s employment with the Company [ended] [will end] on
[___________________________] (the “Separation Date”).




D.
The Parties desire to settle any and all other claims, if any, that Employee may
have against the Company or any of its current or former employees that are
releasable by law.



AGREEMENT


NOW, THEREFORE, in consideration for the covenants and mutual promises contained
in the Employment Agreement, the Parties agree as follows:


PART I


For and in consideration of the promises made herein by Employee in Part II and
Part III of this Release, and his performance thereof, the sufficiency of which,
either separately or combined, is hereby acknowledged, Turning Point agrees as
follows:


1.1 Severance Benefits to Employee. In exchange for Employee signing this
Release, complying with its terms, and not revoking this Release, the Company
will pay to Employee the “Severance Benefits” (as defined in the Employment
Agreement), as and when therein required, if, and only if, Employee signs this
Release and returns it to the Company; and (2) the seven (7) day revocation
period in Part II, Section 2.4 below has expired on or before the 55th day after
Separation Date, provided that Employee has not exercised his right to revoke
this Release in accordance with Part II, Section 2.4 below.


1.2 Separate and Adequate Age Claim Consideration. The Parties expressly agree
and acknowledge that a portion of the Severance Benefits in Section 1.1 above
represents separate and adequate consideration, to which Employee is not
otherwise entitled, in exchange for Employee’s Age Claim Waiver, set out below
in Part II. Turning Point’s present promise to provide this consideration is
exchanged for Employee’s present release of any Age Claims at the time of the
execution of this Release.


PART II


For and in consideration of the promises made herein by Turning Point in Part I
of this Release, and its performance thereof, the sufficiency of which is hereby
acknowledged, Employee agrees as follows:
 

--------------------------------------------------------------------------------

Page 12 of 14


2.1 General Release and Waiver of All Claims and Potential Claims. Employee
hereby releases all claims and potential claims, known and unknown, against the
Company that are releasable by law. More specifically, for and on behalf of
himself and his family, dependents, heirs, executors, administrators and
assigns, Employee hereby irrevocably and unconditionally releases the Company
and its respective predecessors, successors, and all their past, present or
future assigns, parents, subsidiaries, affiliates, insurers, attorneys,
divisions, subdivisions and affiliated entities, together with their respective
current and former officers, directors, shareholders, fiduciaries,
administrators, trustees, agents, servants, employees, attorneys, insurers
and/or representatives, and their respective predecessors, successors and
assigns, heirs, executors, administrators, and any and all other affiliated
persons, firms, plans or corporations which may have an interest by or through
them (collectively “Releasees”), both jointly and individually, from any and all
claims, actions, arbitrations, and lawsuits, of any nature whatsoever, known or
unknown to Employee, accrued or unaccrued, which he ever had, now has or may
have had against Releasees since the beginning of time through the date of
execution of this Release. This general release and waiver of claims includes,
but is not limited to, any and all claims, demands, causes of action, suits,
debts, complaints, liabilities, obligations, promises, agreements,
controversies, damages and expenses that are releasable by law (including,
without limitation, attorneys fees and costs actually incurred or to be
incurred) of any nature or description whatsoever, in law or equity, whether
known or unknown, in connection with or arising out of his employment with the
Company and/or termination of said employment. Claims being released include,
without limitation, any and all employment-related claims that are releasable by
law arising under federal, state or local statutes, ordinances, resolutions,
regulations or constitutional provisions prohibiting discrimination in
employment on the basis of sex, race, religion, national origin, age, disability
and/or veterans’ status, including, but not limited to, claims arising under
Title VII of the Civil Rights Act of 1964, 42 U.S.C. §§ 1981, 1981a, 1983 and
1985, the Civil Rights Act of the State in which Employee resides and works, the
Sarbanes-Oxley Act, 18 U.S.C. § 1514A, et seq., the Americans With Disabilities
Act, the Age Discrimination in Employment Act, the Pregnancy Discrimination Act,
the Federal Rehabilitation Act of 1973, Executive Order 11246, the Employee
Retirement Income Security Act of 1974, 29 U.S.C. § 1001 et seq., the Fair Labor
Standards Act, 29 U.S.C. §§ 201, et seq., the Family and Medical Leave Act, 29
U.S.C. §§ 2601, et seq., the Genetic Information Non-Discrimination Act, 42
U.S.C. §§ 2000ff et seq, the minimum wage act, wage payment law and wage
discrimination statutes and workers compensation statures and similar state laws
of the state in which Employee has provided services, in all instances as
amended. This general release and waiver of claims also includes, but is not
limited to, any and all claims for unpaid benefits or entitlements asserted
under any plan, policy, benefits offering or program (except as otherwise
required by law), any and all contract or tort claims, including, without
limitation, claims of wrongful discharge, assault, battery, intentional
infliction of emotional distress, negligence, and/or defamation against
Releasees.


Nothing in this Section 2.1, Section 2.2, or any other provision in the
remainder of this Release shall be construed to prevent Employee from making a
claim for indemnity under law or governance documents providing for indemnity or
insurance against claims for acts or omissions in his capacity acting as an
officer or director of the Company. Furthermore, nothing in this Section 2.1,
Section 2.2, or any other provision in the remainder of this Release shall be
construed to prohibit Employee from talking to, cooperating in any investigation
by, and/or filing a charge with, the U.S. Equal Employment Opportunity
Commission (the “EEOC”), any other similar state or local fair employment
practices administrative agency, or the Securities and Exchange Commission (the
“SEC”). However, by signing this Release, Employee hereby waives the right to
recover from Releasees any relief from any charge or claim pursued or otherwise
prosecuted by him, or by persons or entities like the EEOC acting by or through
him, including, without limitation, the right to attorneys’ fees, costs, and any
other relief, whether legal or equitable, sought in such charge, claim, or other
proceeding.


2.2 Age Claim Waiver. Employee further agrees that his full general release
includes a waiver of his rights, if any, to assert or allege discrimination
based upon age pursuant to the Age Discrimination in Employment Act or any and
all other federal, state or local laws or regulations prohibiting discrimination
on the basis of age (collectively, “Age Claim Waiver”).


2.3 Adequate Consideration Period/Consult an Attorney. Employee acknowledges
that he is hereby instructed that he may and should consult an attorney of his
own choosing regarding the terms of this Release, and specifically including the
Age Claim Waiver, and that he has been given at least [twenty-one (21)]
[forty-five (45)] days to consider the terms of this Release and whether to sign
this Release, although Employee may choose to sign this Release prior to the
expiration of this [twenty-one (21)] [forty-five (45)] day period. The Parties
agree that if Employee fails to execute this Release prior to the expiration of
the [twenty-one (21)] [forty-five (45)] day period or prior to the deadline set
forth in Section 1.1 hereof, this Release will be null and void.


2.4 Seven (7) Day Revocation Period. Employee further agrees that he is hereby
instructed by the Company that, following his signing of this Release, Employee
shall have up to seven (7) days to withdraw, rescind or revoke this Release by
providing written notice to [           ], but that, in the event Employee
exercises his right to withdraw or rescind this Release, all terms of this
Release, including, without limitation, Turning Point’s duty to provide the
Severance Benefits provided in Part I, Section 1.1, above, shall be void and of
no effect.


2.5 Permanent Waiver of Re-employment. In order to effect the degree of
separation contemplated by the Parties, Employee acknowledges his present intent
to permanently remove himself from the labor pool of Releasees as of the
Separation Date and forever thereafter. In order to accomplish this present
permanent removal from Releasees’ labor pool, Employee agrees that he will not
seek and will not accept hiring, rehiring, placement, or reinstatement with
Releasees, either as an employee, an independent contractor, a temporary worker,
or in any other capacity.
 

--------------------------------------------------------------------------------

Page 13 of 14


PART III


Other Agreements


3.1 Additional Covenants by Employee. Employee represents, warrants and
covenants that, as of the date he signs this Release, (1) he is unaware of any
wages (as that term is defined by applicable state law) that are owed to him by
the Company and that have not been paid; (2) he is unaware of any request for
leave under the Family and Medical Leave Act that was denied; (3) he has no
known work-related injury, disability, or illness, and has not requested any
accommodation under the Americans With Disabilities Act or similar state law
that has not been satisfied; and (4) he is unaware of any document,
circumstance, occurrence, or any conduct on behalf of the Company or any of its
agents, employees, officers or directors, or any Releasee, which evidence,
contain, or constitute a violation of any law, standard, or regulation,
including but not limited to federal or state securities laws, upon which
representations the Company expressly relies in entering into this Release.


3.2 Knowing and Voluntary Agreement. Employee agrees and acknowledges that he
has been advised to consult an attorney regarding the terms of this Release and
that he has carefully reviewed, studied and thought over the terms of this
Release. Employee further acknowledges and agrees that he knowingly and
voluntarily entered into and signed this Release after deliberate consideration
and review of all of its terms and provisions, that he was not coerced,
pressured or forced in any way by the Company, any Releasee or anyone else to
accept the terms of this Release, and that the decision to accept the terms of
this Release was entirely his own.


3.3 No Wrongdoing By the Parties. The Parties further agree that they have
entered this Release to resolve any and all claims, if any, Employee may have
against the Company or any other Releasee, and that this Release does not
constitute an admission of, or is to be used as evidence of, any liability,
violation or wrongdoing of any kind.


3.4 Choice of Law; Interpretation; Captions. The Parties understand and agree
that this Release shall in all respects be interpreted, enforced and governed
under the laws of the State of Kentucky and the language of this Release shall
in all cases be interpreted as a whole, according to its fair meaning and not
strictly for or against either of the Parties, regardless of which is the
drafter of this Release. Captions and headings used herein are for convenience
of reference only.


3.5 Exclusive Jurisdiction; Venue. The Parties understand and agree that the
federal and/or state courts located in the State of Kentucky shall have
exclusive jurisdiction with regard to any litigation relating to this Release
and that venue shall be proper only in the State of Kentucky and any federal
court whose judicial district encompasses the State of Kentucky, and that any
objection to this jurisdiction or venue is specifically waived.


3.6 Entire Agreement. The Parties agree that this Release sets forth the entire
agreement between the Parties on the subject matter herein and fully supersedes
any and all other prior agreements or understandings between them, except for
the terms in the Employment agreement referred to herein and any agreements
between Employee and the Company regarding non-disclosure of confidential
information, intellectual property, non-solicitation of customers, employees or
contractors, non-competition, and/or other restrictive covenant obligations,
which agreements, if any, shall remain in full force and effect according to
their terms. This includes, without limitation, Employee’s continuing
obligations under Sections 7-11 of the Employment Agreement. This Release may be
amended or superseded only by a subsequent writing, executed by the Party
against whom enforcement is sought.


3.7 Agreement to Indemnify. The Parties agree that should Employee seek to
overturn, set aside, or legally challenge any release of claims, promise or
covenant made by him under this Release, by judicial action or otherwise, the
Company and/or Releasees shall be entitled to recover from Employee its costs of
defending and enforcing the terms of this Release and/or any other claim brought
by or against the Company or Releasees, including, without limitation,
reasonable attorneys’ fees. The Parties acknowledge and agree that each Releasee
is an intended third-party beneficiary of this Release and may enforce the terms
of this Release accordingly.


[signature page follows]
 

--------------------------------------------------------------------------------

Page 14 of 14


I, [                          ], UNDERSTAND AND AGREE THAT THIS RELEASE
CONSTITUTES A FULL AND FINAL RELEASE OF ALL CLAIMS THAT ARE RELEASEABLE BY LAW.



 
Print Name: 
 




 
Date:
 



STATE OF
)
 
) SS:
COUNTY OF
)



Subscribed and sworn to before me by _______, this _______ day of
______________, 20__.



 
Notary Public:
 




 
My Commission expires:
 

 
 
-- and --
 
 
 
TURNING POINT BRANDS, INC.

 

 
By:
 
       
Title:
 
       
Date:
 



STATE OF
)
 
) SS:
COUNTY OF
)



Subscribed and sworn to before me by ______________________________, on behalf
of Turning Point Brands, Inc., this _______ day of ______________, 20__.



 
Notary Public:
 




 
My Commission expires:
 




--------------------------------------------------------------------------------